DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 1, 2022 has been entered. 
This Office Action is also in response to applicant’s amendment filed on June 1, 2022, which has been entered into the file.  
By this amendment, the applicant has amended claims 1, and 5 and has canceled claims 3 and 4.  
Claims 1, 2, and 5-12 remain pending in this application.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 6-7, and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Alcock et al (US 2007/0098028 A1) in view of the US patent application publication by Elgcrona et al (US 2019/0252850 A1), the US patent application publication by Morita et al (US 2016/0246043 A1), the US patent application publication by Lu et al (US 2017/0017202 A1), and the US patent application publication by Teller et al (US 2010/0097534 A1).
Claim 1 has been amended to necessitate new grounds of rejection.  
Alcock et al teaches a laser system that is comprised of a plurality of laser light sources (37.1 to 37.6, Figure 8) to respectively emit light at different wavelengths, (please see paragraph [0031]), a current source to supply a drive current that implicitly includes a light source control section to selectively switch the laser light sources by controlling the current sources, (please see the abstract and paragraphs [0033] to [0034]), and a plurality of optical systems (38.1-38.6 and 39.1 to 39.6) disposed in optical paths of the respective laser light sources to reflect the light from the respective laser light sources to an incident end of an optical fiber (41.1) and to reflect return light reflected on the incident end to the respective laser light sources.  
Alcock et al further teaches that the laser system comprises a plurality of beam steering devices (38.1 to 38.6) that may adjust the amount of the return light.  Elgcrona et al in the same field of endeavor teaches a multi-wavelength laser system wherein a plurality of beam angle correction plates (7, 7’, 7”, Figure 1) and beam adjusting plates (8, 8’, 8”) that may adjust the angle of the beams to therefore adjust the amount of the light.  It would then have been obvious to one skilled in the art to apply the teachings of Elgcrona et al to modify the laser system to modify the beam steering devices to include the angle of the beams be adjusted for the benefit of allowing the amount of the return light to continuously spread a spectrum of the light emitted from the optical fiber.  
Claim 1 has been amended to include the phrase “wherein the return light adjustment section adjusts the amount of the return light by changing an angle of the return light relative to the an optical axis of each laser light source”.   Elgcrona et al teaches to have the a plurality of beam angle correction plates (7, 7’, 7”, Figure 1) that may change the angle of the return light.  It however does not teach explicitly to adjust the amount of the return light by changing the angle of return light.  Morita et al in the same field of endeavor teaches an observation device wherein the intensity of a retuning light may be changed or adjusted by the angle adjustment of the returning light utilizing an angle adjustment mirror, (please see the abstract and Figure 1).  It would then have been obvious to one skilled in the art to apply the teachings of Morita et al to have the intensity of the return light be adjusted by the adjustment of the angle of the return light, (it is noted that the angle change is respect to the optical axis).   
Alcock et al also does not teach explicitly that the laser system is an observation apparatus for observing a culture wherein the apparatus is connected to the optical fiber and emit light from the optical fiber.  Lu et al in the same field of endeavor teaches a holographic observation apparatus for observing a sample (3, Figure 1) that is connected to a laser source (1, Figure 1).  It would then have been obvious to one skilled in the art to apply the teachings of Lu et al to allow the laser system of Alcock et al to be connect to a holographic observation apparatus for the benefit of allowing the laser system be utilized in an observation system to observe a sample or a culture.  
These references further do not teach explicitly that the current source to supply the drive current does not teach explicitly that the drive current is a superimposed alternating-current component.  Teller et al in the same field of endeavor teaches a laser system for a projection system wherein the laser sources are controlled by current sources that generate alternating current drive signal that alternating current drive signal comprises superimposed alternating current component, (please see paragraph [0032]).  It would then have been obvious to one skilled in the art to apply the teachings of Teller et al to modify the current source for controlling the laser sources to include superimposed alternating current to each laser light source for the benefit of reducing speckle noise, (please see paragraph [0032]).  
 With regard to claim 2, Alcock et al teaches that the each optical system is disposed along an optical axis of the optical fiber (41.1, Figure 8), to cause an optical path center of the light directed from each optical system to the incident end of the optical fiber to approximately coincide with the optical axis of the optical fiber, (please see Figure 8). 
With regard to claim 6, Alcock et al further teaches to include lens element in the steering device between the respective light source and the respective optical system, (please see Figure 8).  Elgcrona et al also teaches to include lenses (5 and 6, Figure 1) disposed between the respective light source and the respective optical system.  Although these references do not identify these lens elements are of condenser lenses, this feature is either implicitly included or obvious modification to one skilled in the art since lens element implicitly has the function of concentrate the light from the respective laser light sources.  Furthermore, the beam steering device of Alcock et al implicitly is capable of adjusting the amount of the return light by changing the angle or pointing direction of the return light, (please see Figure 8).   It is either implicitly true or obvious modification to one skilled in the art to change the angle of the lens element in the beam steering device to achieve the angle-changing function of the steered beam.  
With regard to claim 7, Alcock et al teaches that the optical system comprises a plurality of dichroic mirrors (39.1 to 39.6, Figure 8) that the each is a reflection bandpass filter having a flat reflection surface to reflect the light from the laser light source corresponding to the optical system and to transmit the light from the other laser light sources.  
With regard to claim 9, these references do not teach explicitly that the alternating current component has the claimed frequency however such modification would have been obvious to one skilled in the art since the range of the frequency of the alternating current is related to the manner of operating the laser light source and it is within general level of skill in the art to operate the laser light source in desired manner.  
With regard to claim 10, Alcock et al teaches that the incident end of the optical fiber (41.1, Figure 3a) is a tapered surface (77, please see paragraph [0120]) inclined with an angle relative to an optical axis of the optical fiber.  Although this reference does not teach explicitly that the angle is in the range 30 to 70 relative to the optical axis of the optical fiber such modification would have been obvious to one skilled in the art for the benefit of eliminating possible interference with the individual lasers’ closed loop.  
With regard to claim 11, Alcock et al teaches that the optical system may comprise a first optical element (39.1 to 39.6, Figure 8) for reflecting the light from the respective laser light source to the incident end of the optical fiber and second optical element or beam steering device (38.1 to 38.6) for receiving the reflected return light from incident end of the optical fiber to the respective laser light source, (please see Figure 8).  
With regard to claim 12, Lu et al teaches that the holographic observation apparatus that is comprised of an illumination optical system to cause the light emitted from the laser light source (1, Figure 1) that may be from the optical fiber of the laser system of Alcock et al wherein the holographic observation further includes an illumination optical system (2) cause the light emitted from the light source to transmit on an observation target object or sample (3) for interference of the transmitted light in a different position of the observation target object or sample (3) and an image sensor (4) to acquire an interference figure produced by the light that has transmitted on the observation target object, (please see Figure 1).  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alcock et al Elgcrona et al, Morita et al, Lu et al and Teller et al  as applied to claim 1 above, and further in view of the US patent application publication by Biernath et al (US 2010/0328578 A1).
The laser system taught by Alcock et al in combination with the teachings of Elgcrona et al, Morita et al, Lu et al and Teller et al as described in claim 1 above has met all the limitations of the claim. 
With regard to claim 8, Alcock et al teaches that the optical system comprises a plurality of dichroic mirrors (39.1 to 39.6) that serve as reflection bandpass filter, (please see the abstract) to reflect the light from the laser light source corresponding to the optical system and to transmit the light from the other laser light sources.  It however does not teach explicitly that the mirrors alternatively have an elliptic or parabolic reflection surface.  Biernath et al in the same field of endeavor teaches a light illumination system that is comprised of a plurality of curved reflectors (88 to 86, Figure 6) that reflects and transmits a portion of the incident light, (please see Figure 6).  The reflectors may have a parabolic reflection surface, (please see Figure 3 and paragraph [0026]).  It would then have been obvious to one skilled in the art to apply the teachings of Biernath et al to modify the flat dichroic mirrors of Alcock et al to alternatively have a curved parabolic reflection surface for the benefit of redirecting the incident light with desired fashion.  
Allowable Subject Matter
Claim 5 is allowed over the prior art references of the record.
The following is a statement of reasons for the indication of allowable subject matter:  of the prior art references considered none has disclosed an observation apparatus connected to an optical fiber and emit light from the optical fiber, comprising a plurality of laser light sources to respectively emit light at different wavelengths, a current source to supply drive current with superimposed alternating-current component to each laser light source, a light source control section to selectively switch the laser light sources by controlling the current sources, a plurality optical systems disposed in optical paths of the respective laser light sources to reflect the light from the respective laser light sources to an incident end of the optical fiber and to reflect return the light reflected on the incident end to the respective laser light sources and a return light adjustment section, having a plurality of dichroic mirror corresponding to the wavelength of each laser light source and having a transmittance set based on the amount of the return light and based on the laser light source selected by the light source control section the dichroic mirror corresponding to the laser light source is disposed between the optical systems and the incident end of the optical fiber, to adjust an amount of the return light to continuously spread a spectrum of the light emitted from the optical fiber, as explicitly set forth in claim 5.

Response to Arguments
Applicant's arguments filed on February 24, 2022 have been fully considered but they are not persuasive.
Applicant’s arguments are mainly drawn to the newly amended claims that have been fully addressed in the reasons for rejection set forth above.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/            Primary Examiner, Art Unit 2872